Case 4:18-cr-00026-JHM-HBB Document 7 Filed 10/24/18 Page 1 of 1 PageID #: 22



                                                                                  - I; -
                                                                 r.-1 •.• i. 1.
                          UNITED ST ATES DISTRICT COUR1.1 ! · 1 ·: •
                                                                                  ~   cr·•u· ·
                                                                                         ·,   1
                                                                                                   1 ::

                                                                                                   (:
                                                                                                          i, ,.
                                                                                                        r •, ·
                          WESTERN DISTRICT OF KENTUCKYOCT
                                 AT OWENSBORO        2u1n       24                         PM /2: 33

UNITED STATES OF AMERICA                                                                          PLAINTIFF

vs.                                         CRIMINAL ACTION NUMBER: 4:18cr-26-JHM

KARLA KING                                                                                    DEFENDANT

                  CONSENT TO RULE 11 PLEA IN A FELONY CASE
                  BEFORE UNITED STATES MAGISTRATE JUDGE

        I have been advised by my attorney and by the United States Magistrate Judge

H. Brent Brennenstuhl, of my right to enter my plea in this case before the United States

District Court. I hereby declare my intention to enter a plea of guilty in the above case to

count(s) 1, and I request and consent to the acceptance of my plea by the United States

Magistrate Judge pursuant to Rule 11 of the Federal Rules of Criminal Procedure. I understand

that if my plea of guilty is accepted by the United States Magistrate Judge, and he recommends

that the plea be accepted, the assigned United States District Judge will then decide whether to

accept or reject any plea agreement I may have with the United States and will adjudicate guilt

and impose sentence. I further understand and agree that I have fourteen (14) days from the

date of entry of the recommendation on the plea of guilty in which to file any objections to the

recommendation or I will waive the opportunity to do so under F.R.C.P. 72(b).

         This 24 th day of October, 2018.


      ~~
United States Attorney                                  Defendant             ~ #
